Title: To George Washington from Hugh Williamson, 18 December 1794
From: Williamson, Hugh
To: Washington, George


        
          Sir
          Philada 18th Decr 1794.
        
        Being uncertain whether a Letter came to Hand that I presumed to forward last Year from Edenton I take the Liberty, before I leave Town, to repeat the substance of that Letter.
        Desirous as I am to be near my Children while they are educated and that in a healthy Climate I would be much gratified with any Employment at the Seat of Government to which my Industry and Talents are equal. It has lately been reported that several Heads of Departments are about to retire from Office, I refer not to those Places, but it may chance that some of those Places shall be filled by removing or promoting other Officers whereby other Places may become vacant which are less important, less enviable and therefore more desirable.
        Be this as it may, you shall not be troubled with personal solicitations by myself nor any other Person, with my consent, on this Subject. I remain with the utmost Respect Sir your most obedient and very humble Servant
        
          Hu. Williamson
        
      